DETAILED ACTION
This office action is responsive to the amendment filed 10/15/2020.  As directed, claims 1, 2, 16, 18, 19, and 24 have been amended and no claims have been added or canceled.  Thus claims 1-24 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/15/2020 has been entered.

Claim Rejections - 35 USC § 102



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-9, and 16-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aarestad et al. (2014/0144450).
Regarding claims 1, Aarestad discloses a therapy device configured for the administration of negative pressure upon an external body surface of a human overlying the upper airway (abstract lines 1-8) , the therapy device comprising: a vessel (fig. 12; apparatus and connecting tube) configured to define a chamber at an external location approximately at the internal soft tissue of the individual corresponding to the anterior triangle of the neck (abstract lines 5-6, [0039] lines 1-5); a cushion element (i.e. combination of  flange and fluid filled enclosure as cushion element) defining a contact area between the individual and the vessel ([0043] lines 1-10, [0016] lines 1-10), the cushion element comprising a first surface (proximal) thereof configured to make contact with the skin of the individual when the therapy device is mated to the individual ([0044] lines 1-10), and a second surface (distal flange) thereof that is distal from the first surface relative to the contact area and that, together with the first surface, forms a fluidly sealed chamber ([0039] lines 1-10); an adhesive layer positioned on the exterior of the first surface to make contact with the individual ([0044]] lines 1-5, [0058] lines 1-20); a non-flowing material (i.e. “vent layer”; fig. 11) positioned within the fluidly sealed chamber ([0057] lines 1-20, [0063] last 5 lines and fig. 14 disclose a vent layer within the fluidly sealed chamber; the chamber being sealed by a lip seal), the non-flowing material configured to provide mechanical support to the fluidly sealed chamber to prevent regional collapse of the fluidly 
Regarding claim 2, Aarestad discloses  that the first surface (proximal) of the cushion element and the second surface (distal) of the cushion element are formed as separate surfaces that are affixed to one another to form a peripheral joining surface (as shown proximal and distal surfaces are joined together), wherein the peripheral joining surface is configured to 
Regarding claim 4, Aarestad discloses the fluidly sealed chamber comprises air sealed within the chamber ([0016] lines 1-15).
Regarding claim 5, Aarestad discloses the fluidly sealed chamber comprises a gel sealed within the chamber ([0016] lines 1-15).
Regarding claim 6, Aarestad discloses the fluidly sealed chamber comprises particulate material sealed within the chamber ([0016] lines 1-15).
Regarding claim 7, Aarestad discloses the fluidly sealed chamber comprises a liquid sealed within the chamber ([0016] lines 1-15).
Regarding claim 8, Aarestad discloses that the contact area comprises a gel material applied thereto ([0044] last 5 lines).
Regarding claim 9, Aarestad discloses the gel material applied to the contact area forms a tacky surface ([0044] lines 1-5).
Regarding claim 16, Aarestad discloses the cushion element is configured to provide an approximately constant contact pressure across the entire contact area between the individual and the vessel when the therapy device is mated to the individual and a therapeutic level of negative pressure is applied within the vessel ([0050] last 10 lines discloses providing uniform contact pressure under the flange when in use).
Regarding claims17 and 18, Aarestad discloses the perpendicular width of the contact area is varied along the peripheral axis of the contact area ([0050] lines 1-15) such that, when the therapy device is mated to the individual and a therapeutic level of negative pressure is applied 
Regarding claim 19, Aarestad discloses mating the therapy device to the individual (fig. 18), such that the cushion approximately conforms to a contact area defined by approximately the gonion on one side of the mandibular body, across the mental protuberance, and to the opposite gonion of the mandibular body, and from approximately the gonion on one side of the mandibular body to a position on the neck at the level of the thyroid cartilage, and to the opposite gonion of the mandibular body (as shown in figs. 18 and 21, the device extends across and conforms to the neck from left to right gonions).and applying a therapeutic level of negative pressure within the vessel, thereby increasing patency of the airway of the individual ([0005] lines 1-10).
Regarding claims 20-23, Aarestad discloses wherein the negative pressure therapy is able to be used for treatment of sleep apnea, snoring, upper airway collapse, and  airway obstruction ([0005] lines 1-5 and last 5 lines disclose maintaining or enhancing patency of the upper respiratory passages and treating sleep apnea thereby also treating snoring, collapse, and obstructions since the patency is maintained).
Regarding claim 24, Aarestad discloses a therapy device configured for the administration of negative pressure upon the external surface of a human overlying the upper airway (abstract lines 1-8) , the therapy device comprising: a vessel (fig. 12; apparatus and connecting tube) configured to define a chamber at an external location approximately at the .

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aarestad in view of Skipper (9,132,255).
.

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aarestad in view of Aarestad (2010/0275910) hereinafter Aarestad ’96.
Regarding claim 10, Aarestad substantially teaches the claimed invention except for the first surface of the cushion element and the second surface of the cushion element are formed from a flexible thermoplastic material.  However, Aarestad ’96 teaches providing thermoplastic materials (col. 5 lines 10-12, col. 6 lines 1-2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have manufactured the cushion of Aarestad with thermoplastic materials as taught by Aarestad ‘96 to provide the advantage of superior flexibility and conformity.
Regarding claim 11, the modified Aarestad discloses the flexible thermoplastic material is a thermoplastic polyurethane (col. 5 lines 10-12, col. 6 lines 1-2 of Aarestad ’96).

Claims 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aarestad in view of Blazar et al. (9,314,118).
Regarding claim 12, Aarestad discloses foam but does not specifically, wherein the non-flowing material comprises an open-celled foam.  However, Blazar discloses an open cell foam 
Regarding claims 13-15, the modified Aarestad discloses the open cell foam has an indentation force deflection (IFD) of approximately 18-22 (col. 2 lines 30-40 of Blazar).

Response to Arguments
Applicant's arguments filed 1/3/2020 have been fully considered but they are not persuasive. 
Applicant argues on page 9 1st paragraph that the ribbon layer of Aarestad is not within the fluidly sealed chamber and positioned on a surface of the non-flowing material.  Examiner respectfully disagrees and notes that the language of claim 24 does not require the ribbon layer within the fluidly sealed chamber.   The claims only requires the ribbon layer on a surface of the non-flowing material and Aarestad teaches the ribbon layer (dome) on an outer surface of the non-flowing material (material wall of flange/fluid filled enclosure), wherein the inner surface of the non-flowing material (material wall of flange) lies within the chamber (fluid filled enclosure; [0016] lines 1-15).  Thus, Aarestad teaches this limitation as claimed.
Applicant argue son page 9 2nd paragraph that the Aarestad does not teach the limitations of amended claim 1. Examiner respectfully disagrees.   As applied to claim 1, Aarstad teaches the combination of  flange and fluid filled enclosure as cushion element) forming a fluidly sealed chamber ([0039] lines 1-10); a non-flowing material (i.e. “vent layer”; fig. 11) positioned within the fluidly sealed chamber ([0057] lines 1-20, [0063] last 5 lines and fig. 14 disclose a vent layer 
Applicant argues on page 10 1st and 2nd paragraphs that Blaazar is not in the same field of endeavor.  Examiner respectfully disagrees.  Blazar is directed to cushion materials applied for the body.  Blaazar is directed to the same problem to be solved of comfortable cushions for the user.  Thus, Blaazar is analogous art.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOYA M LOUIS whose telephone number is (571)270-5337.  The examiner can normally be reached on M-F 1 pm-11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/LaToya M Louis/Primary Examiner, Art Unit 3785